Exhibit 10.1


Loan No. 18462590S01-A


AMENDED AND RESTATED MONITORED REVOLVING CREDIT PROMISSORY NOTE
THIS AMENDED AND RESTATED MONITORED REVOLVING CREDIT PROMISSORY NOTE (this
"Promissory Note") to the Credit Agreement (as amended) dated December 28, 2016
(the "Credit Agreement"), is entered into as of September 20, 2017 between
COBANK, ACB, a federally chartered instrumentality of the United States
("Lender") and SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota, a
limited liability company (together with its permitted successors and assigns,
the "Borrower"). Capitalized terms not otherwise defined in this Promissory Note
will have the meanings set forth in the Credit Agreement.
RECITALS
(A)This Promissory Note amends, restates, replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Amended and Restated Monitored Revolving Credit Promissory Note
numbered 18462590S01, dated as of December 28, 2016 between Lender and the
Borrower.
SECTION 1.    MONITORED REVOLVING CREDIT COMMITMENT. On the terms and conditions
set forth in the Credit Agreement and this Promissory Note, Lender agrees to
make loans to the Borrower in an aggregate principal amount not to exceed, at
any one time outstanding, the following amounts during each commitment period
(the "Commitment"); provided, however that the amount available under the
Commitment will not exceed the "Borrowing Base" (as calculated pursuant to the
Borrowing Base Report attached hereto as Exhibit A) on the date for which
Borrowing Base Reports are required as set forth below. Within the limits of the
Commitment , the Borrower may borrow , repay and re-borrow.
Commitment Period
Amount of Commitment
As of the date hereof up to and including April 30, 2018
$15,000,000.00
May 1 ,2018 up to and including October 1, 2018
$5,000,000.00

SECTION 2.    PURPOSE. The purpose of the Commitment is to finance the inventory
and receivables referred to in the Borrowing Base Report.
SECTION 3.    TERM. INTENTIONALLY OMITTED.
SECTION 4.    LIMITS ON ADVANCES, AVAILABILITY, ETC. The loans will be made
available as provided in Article 2 of the Credit Agreement.
SECTION 5.    INTEREST. The Borrower agrees to pay interest on the unpaid
balance of the loan(s) in accordance with the following interest rate option(s):
A.One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on Eurocurrency Liabilities (as hereinafter
defined) for banks subject to FRB Regulation D (as hereinafter defined) or
required by any other federal law or regulation) per annum equal at all times to
2.200% above the higher of: (1) zero percent (0.000%); or (2) the rate reported
at 11:00 a.m. London time for the offering of one (1)-month U.S. dollars
deposits, by Bloomberg Information Services (or any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by Lender from time to time, for the purpose of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) on the first U.S. Banking Day (as hereinafter defined) in each
week, with such rate to change weekly on such day. The rate will be reset
automatically, without the necessity of notice being provided to Lender, the
Borrower, or any other party, on the first U.S. Banking Day of each succeeding
week, and each change in the rate will be applicable to all balances subject to
this option. Information about the then-current rate will be made available upon
telephonic request. For purposes hereof: (a) "U.S. Banking Day" means a day on
which Lender is open for business and banks are open for business in New York,
New York; (b) "Eurocurrency Liabilities" will have the meaning as set forth in
"FRB Regulation D"; and (c) "FRB Regulation D" means Regulation D as promulgated
by the Board of Governors of the Federal Reserve


1

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Promissory Note No. 18462590S01-A


System, 12 CFR Part 204, as amended.
Interest will be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and will be payable
monthly in arrears by the 20th day of the following month or on such other day
as Lender will require in a written notice to the Borrower ("Interest Payment
Date").
SECTION 6.    PROMISSORY NOTE. The Borrower promises to repay the unpaid
principal balance of the loans on the last day of the term of the Commitment. In
addition, the Borrower promises to pay on the date of a reduction in the
Commitment so much of the loans as necessary to reduce the outstanding balance
of the loans to the limit of the Commitment.
In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.
SECTION 7.    SECURITY. The Borrower's obligations hereunder and, to the extent
related hereto, under the Credit Agreement, will be secured as provided in
Section 2.3 of the Credit Agreement.
SECTION 8.    FEES.
(A)Commitment Fee. In consideration of the Commitment, the Borrower agrees to
pay to Lender a commitment fee on the average daily unused available portion of
the Commitment at the rate of 0.200% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee will
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment. For purposes of calculating the commitment
fee only, the "Commitment" will mean the dollar amount specified in Section 1
hereof, irrespective of the Borrowing Base.
SECTION 9.    LETTERS OF CREDIT. If agreeable to Lender in its sole discretion
in each instance, in addition to loans, the Borrower may utilize the Commitment
to open irrevocable letters of credit for its account. Each letter of credit
will be issued within a reasonable period of time after Lender's receipt of a
duly completed and executed copy of Lender's then current form of Application
and Reimbursement Agreement or, if applicable, in accordance with the terms of
any CoTrade Agreement between the parties, and will reduce the amount available
under the Commitment by the maximum amount capable of being drawn under such
letter of credit. Any draw under any letter of credit issued hereunder will be
deemed a loan under the Commitment and will be repaid in accordance with this
Promissory Note. Each letter of credit must be in form and content acceptable to
Lender and must expire no later than the maturity date of the Commitment.
Notwithstanding the foregoing or any other provision hereof, the maximum amount
capable of being drawn under each letter of credit must be statused against the
Borrowing Base in the same manner as if it were a loan, and in the event that
(after repaying all loans) the maximum amount capable of being drawn under the
letters of credit exceeds the Borrowing Base, then the Borrower will immediately
notify Lender and pay to Lender (to be held as cash collateral) an amount equal
to such excess.
SECTION 10.    BORROWING BASE REPORT, ETC. The Borrower agrees to furnish a
Borrowing Base Report to Lender at such times or intervals as Lender may from
time to time request. Until receipt of such a request, the Borrower agrees to
furnish a Borrowing Base Report to Lender within 30 days after each month end
calculating the Borrowing Base as of the last day of the month for which the
report is being furnished. However, if no balance is outstanding hereunder on
the last day of such month, then no Borrowing Base Report need be furnished. If
on the date for which a Borrowing Base Report is required the amount outstanding
under the Commitment exceeds the Borrowing Base, the Borrower will immediately
notify Lender and repay so much of the loans as is necessary to reduce the
amount outstanding under the Commitment to the limits of the Borrowing Base. The
Borrower agrees that the submission of a Borrowing Base Report of the Borrower
to Lender will constitute a representation and warranty by the Borrower as of
the date of the Borrowing Base Report submission that the information contained
therein (a) is true and accurate in every respect, (b) does not fail to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading, and (c)
has been reviewed by the Principal Financial Officer of the Borrower.


SIGNATURE PAGE FOLLOWS


2

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Promissory Note No. 18462590S01-A




SIGNATURE PAGE TO PROMISSORY NOTE
IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).
 
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
 
By:
/s/ Mark Hyde
 
Name:
Mark Hyde
 
Title:
CFO



3

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Promissory Note No. 18462590S01-A


SIGNATURE PAGE TO PROMISSORY NOTE
IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).
 
COBANK, ACB
 
By:
/s/ Tonya Butler
 
Name:
Tonya Butler
 
Title:
Assistant Corporate Secretary





4

--------------------------------------------------------------------------------


SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Promissory Note No. 18462590S01-A


EXHIBIT A


To Promissory Note No. 18462590S01-A
BORROWING BASE REPORT


5

--------------------------------------------------------------------------------

Exhibit A


SEASONAL BORROWING BASE REPORT
CoBank, ACB
Name of Borrower
City, State
Date of Period
South Dakota Soybean Processors, LLC (18462590)
Volga, South Dakota
 

PART A--ELIGIBLE RECEIVABLES
 
 
 
 
 
 
 
For purposes hereof, ELIGIBLE RECEIVABLES shall mean rights to payment for goods
sold and delivered or for services rendered which: (a) are not subject to any
dispute, set-off, or counterclaim; (b) are not owing by an account debtor that
is subject to a bankruptcy, reorganization, receivership or like proceeding; (c)
are not subject to a lien in favor of any third party, other than liens
authorized by CoBank in writing which are subordinate to CoBank’s lien: (d) are
not owing by an account debtor that is owned or controlled by the borrower, (e)
are not accounts due more than 30 days from invoice date, (f) are not accounts
with balances past due more than 30 days, (g) are not deemed ineligible by
CoBank. For purposes thereof, CONTRACT RECEIVABLES shall mean all Accrued Grains
& Losses on Open Purchase and Sale Contracts for grain which are (a) are not in
dispute, (b) are legally enforceable, and (c) are not subject to a lien except
in favor of CoBank.
 
 
 
 
 
 
 
ELIGIBLE RECEIVABLES
AMOUNT
 
ADVANCE
RATE
 
ALLOWABLE
ADVANCE
 
 
 
 
 
 
 
 
Trade Receivables 0 - 30 Days
$
—


X
85%
=
$
—


 
Trade Receivables 31 - 60 Days
$
—


X
50%
=
$
—


 
Trade Receivables 61 Days and Over
$
—


X
—%
=
$
—


 
Other Receivables
$
—


X
—%
=
$
—


 
Net Liquidated Value of Brokerage Accounts
$
—


X
90%
=
$
—


 
 
 
 
 
 
 
 
Net Contract Receivables for Old Crop Beans*
$
—


X
80%
=
$
—


 
Net Contract Receivables for New Crop Beans*
$
—


X
70%
=
$
—


 
Subtotal - Net Contract Receivables for Beans
$
—


 
 
 
$
—


 
*Old crop ends September 30. Net contract receivables are accrued gains & losses
on open purchase and sales contracts.
 
 
 
 
 
 
 
TOTAL PART A
$
—


 
 
 
$
—


 
 
 
 
 
 
 
 

PART B--ELIGIBLE INVENTORY
 
 
 
 
 
 
 
 
For purposes hereof, ELIGIBLE INVENTORY shall mean inventory which: (a) is of a
type shown below; (b) is owned by the borrower and not held by the borrower on
consignment or similar basis; (c) is not subject to a lien except in favor of
CoBank.
 
 
 
 
 
 
 
 
Types of Eligible Inventory
AMOUNT
Deduction
 
ADVANCE
RATE
 
ALLOWABLE
ADVANCE
 
Soybeans*
$
—


 
X
85%
=
$
—


 
Less: Grain Payables
 
$
—


X
85%
=
$
—


 
 
 
 
 
 
 
 
 
Soybean Meal**
$
—


 
X
85%
=
$
—


 
Soybean Oil**
$
—


 
X
85%
=
$
—


 
Soybean Hulls**
$
—


 
X
75%
=
$
—


 
Other Inventory
$
—


 
X
—%
=
$
—


 
TOTAL PART B
$
—


 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
* Valued at Bid Price FOB Volga, SD
 
 
 
 
 
 
 
** Valued at Market FOB Volga, SD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

PART C -- OBLIGATIONS
Less:
OBLIGATIONS
 
Book Overdraft (Bank overdraft net of cash available.)
$
—


 
Demand Patron Notes/Deposits
$
—


 
Accounts Payable Owed to Suppliers with PMSI Filings
$
—


 
Outstanding Balance of CoBank Loan(s), (as of date of this report):
$
—


 
CoBank Letters of Credit Issued (excluding North Western Services Corp. Letter
of Credit)
$
—


 
TOTAL PART C (NET OBLIGATIONS SUMMARY)
$
—


 
 
 
 

* EXCESS/OVERADVANCE (AS OF END OF PERIOD): TOTAL A + B - C
$
—


 

 * IF AN OVERADVANCE IS REPORTED ABOVE, PLEASE CONTACT YOUR RELATIONSHIP MANAGER
IMMEDIATELY WITH: 1) AN UPDATED BORROWING BASE REPORT, AND 2) SPECIFICS OF ALL
PAYMENTS REMITTED SINCE END OF PERIOD (CHECK NUMBERS, WIRE ROUTING NUMBERS,
ETC.). FUNDS MUST BE REMITTED TO COBANK WITHIN 5 BUSINESS DAYS OF MONTH END.
 

I HEREBY CERTIFY THAT THIS INFORMATION IS CORRECT.
AUTHORIZED SIGNATURE
 
TITLE
 
DATE
 
 
 
 
 
 
 
 
 
 





